 



Exhibit 10.1

Lear Corporation Annual Incentive Compensation Plan

(As Amended and Restated Effective January 1, 2005)

ARTICLE 1

Statement of Purpose

Lear Corporation’s compensation policies are intended to support the Company’s
overall objective of enhancing stockholder value. In furtherance of this
philosophy, the Lear Corporation Annual Incentive Compensation Plan (“ICP”) is
designed to provide incentives for business performance, reward contributions
towards goals consistent with the Company’s business strategy and enable the
Company to attract and retain highly qualified Corporate Officers, key
management, and other salaried employees. The Plan is hereby amended and
restated as provided herein. Any awards paid for Performance Periods ending
before January 1, 2005 shall be governed by the terms of the plan document then
in effect. It is intended that awards under the Plan may constitute qualified
performance-based compensation under Section 162(m) of the Code.

ARTICLE 2

Definitions

The terms used in this Plan include the feminine as well as the masculine gender
and the plural as well as the singular, as the context in which they are used
requires. The following terms, unless the context requires otherwise, are
defined as follows:



2.1   “Bonus” means the incentive compensation determined by the Committee under
Section 4.4 of the Plan payable in cash.   2.2   “Board” means the Lear
Corporation Board of Directors.   2.3   “Code” means the Internal Revenue Code
of 1986, as amended.   2.4   “Committee” means the Compensation Committee of the
Board or any successor committee with responsibility for compensation, or any
subcommittee, as long as the number of Committee members and their
qualifications shall at all times be sufficient to meet the applicable
requirements for “outside directors” under Section 162(m) and the regulations
thereunder and the independence requirements of the New York Stock Exchange,
Inc. or any other applicable exchange on which Lear Corporation common equity is
at the time listed, in each case as in effect from time to time.   2.5  
“Company” means Lear Corporation and, except for purposes of Section 4.7, any of
its Subsidiaries that adopt this Plan or that have employees who are
participants under this Plan.   2.6   “Corporate Officer” means any Company
employee who is an “executive officer” as defined in Rule 3b-7 promulgated under
the Exchange Act or who is employed in the Company’s E1 level of band 7 (or any
comparable or higher classification).   2.7   “Disability” means permanent and
total disability as defined in the Company’s Long Term Disability Plan, or if no
such plan exists, as defined in Code Section 22(e)(3).   2.8   “Exchange Act”
means the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



2.9   “Participant” means a Corporate Officer, key management, or other salaried
employee as described in Article 3 of this Plan.   2.10   “Performance Period”
means the period for which a Bonus may be made. Unless otherwise specified by
the Committee, the Performance Period shall be a calendar year, beginning on
January 1 of any year.   2.11   “Plan” means the Lear Corporation Annual
Incentive Compensation Plan (ICP), as it may be amended from time to time.  
2.12   “Retirement” means a Termination of Employment, after appropriate notice
to the Company, upon such terms and conditions approved by the Committee, in the
case of Corporate Officers, or the Senior Vice President — Human Resources or
his or her designee in the case of a Participant who is not a Corporate Officer
at the time of Retirement.   2.13   “SEC” means the Securities and Exchange
Commission.   2.14   “Section 162(m)” means Code Section 162(m) and regulations
promulgated thereunder by the Secretary of the Treasury.   2.15   “Subsidiary”
means any corporation, partnership, limited liability company, association or
other entity of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or more
than 50% of the general partnership interests are, at the time any determination
is being made, directly or indirectly owned by Lear Corporation.   2.16  
“Termination of Employment” means (a) the termination of the Participant’s
active employment relationship with the Company, unless otherwise expressly
provided by the Committee, or (b) the occurrence of a transaction by which the
Participant’s employing Company ceases to be a Subsidiary.

ARTICLE 3

Participation

A Corporate Officer designated by the Committee or a key management or other
salaried employee of the Company designated by the Senior Vice President — Human
Resources or his or her designee, shall be a Participant in this Plan and shall
continue to be a Participant until advised or determined otherwise.

ARTICLE 4

Incentive Bonuses



4.1   Objective Performance Goals. The Committee shall establish written,
objective performance goals for a Performance Period not later than 90 days
after the beginning of the Performance Period (but not after more than 25% of
the Performance Period has elapsed). The objective performance goals shall be
stated as specific amounts of, or specific changes in, one or more of the
financial measures described in Section 4.2. Objective performance goals may
also include operational goals such as: productivity, safety, other strategic
objectives and individual performance goals. The objective performance goals
need not be the same for different Performance Periods and for any Performance
Period may be stated: (a) as goals for Lear Corporation, for one or more of its
Subsidiaries, divisions, businesses or

2



--------------------------------------------------------------------------------



 



     organizational units, or for any combination of the foregoing; (b) on an
absolute basis or relative to the performance of other companies or of a
specified index or indices, or be based on any combination of the foregoing; and
(c) separately for one or more of the Participants, collectively for the entire
group of Participants, or in any combination of the two.



4.2   Financial Measures. The Committee shall use any one or more of the
following financial measures to establish objective performance goals under
Section 4.1: earnings; operating earnings; earnings per share; operating
earnings per share; earnings before interest taxes depreciation and amortization
(EBITDA); return on assets; return on net assets; asset turnover; revenues;
stockholders’ equity; return on equity; return on invested capital; economic
value added; market price appreciation of the Company’s common stock; net
income; pre-tax income; operating margins; net income margins; sales margins;
cash flow; total stockholder return; expenses; dept-to-capital ratio; market
share; sales growth; capacity utilization; increase in customer base;
environmental health and safety; diversity; or quality. The Committee may
specify any reasonable definition of the financial measures it uses. Such
definitions may provide for reasonable adjustments and may include or exclude
items, including but not limited to: investment gains and losses; extraordinary,
unusual or non-recurring items; gains or losses on the sale of assets; effects
of changes in accounting principles or the application thereof; asset impairment
charges; effects of currency fluctuations; acquisitions, divestitures, or
financing activities; recapitalizations, including stock splits and dividends;
expenses for restructuring or productivity initiatives; discontinued operations;
and other non-operating items.



4.3   Performance Evaluation. Within a reasonable time after the close of a
Performance Period, the Committee shall determine whether the objective
performance goals established for that Performance Period have been met by the
respective Corporate Officers. If the objective performance goals and any other
material terms established by the Committee have been met by a Corporate
Officer, the Committee shall so certify in writing with respect to such
Corporate Officer before the applicable Bonus is paid pursuant to Section 4.5.
For all Participants who are not Corporate Officers, the Senior Vice President —
Human Resources or his or her designee shall determine whether objective
performance goals established for the Performance Period have been met by the
respective Participants and document such determination in accordance with the
Company’s policies and procedures, as may be established from time to time.



4.4   Bonus. If the Committee has made the written certification under
Section 4.3 for a Performance Period, each Participant to whom the certification
applies shall be eligible for a Bonus for the Performance Period. The Bonus for
each such Participant shall not exceed 250% of the Participant’s annualized base
salary in effect on the December 1st (or such other date as may be established
by the Committee) that occurs during the Performance Period. For any Performance
Period, however, the Committee shall have sole and absolute discretion to (i)
reduce the amount of, or eliminate entirely, the Bonus to one or more of the
Participants based upon the Committee’s review of the objective performance
goals for each Participant pursuant to Section 4.3 and the individual
performance of such Participant, or (ii) increase the amount of any Bonus
payable to a Participant whose compensation, at no time during the Performance
Period, is subject to Code Section 162(m) based upon the Committee’s review of
the objective performance goals for each Participant pursuant to Section 4.3 and
the individual performance of such Participant. In no event shall a Bonus be
paid to any Participant under the Plan which exceeds $4,000,000 for any
Performance Period.

3



--------------------------------------------------------------------------------



 



4.5   Payment or Deferral of the Bonus.



     (a)  As soon as practicable after the Committee’s determination under
Section 4.4, but subject to Section 4.5(b), the Company shall pay the Bonus to
the Participant. The target timing for the payments under the Plan shall be on
or before the date that is 2 1/2 months after the end of the Performance Period,
but except as provided in Section 4.5(b), no payment shall occur later than one
year after the end of the Performance Period. The Company shall have the right
to deduct from any Bonus, any applicable income and employment taxes, and any
other amounts that the Company is otherwise required or permitted to deduct.



     (b)  Subject to the Committee’s approval and applicable law, Participants
may request that payments of a Bonus be deferred under a deferred compensation
arrangement maintained by the Company by making a deferral election prior to or,
as permitted, during the Performance Period pursuant to such rules and
procedures as the Committee may establish from time to time with respect to such
arrangement.



4.6   Eligibility for Payments.



     (a)  Except as otherwise provided in this Section 4.6, a Participant shall
be eligible to receive a Bonus for a Performance Period only if such Participant
is employed by the Company continuously from the beginning of the Performance
Period through the last day of the Performance Period.



     (b)  Under Section 4.6(a), a leave of absence that lasts less than three
months and that is approved in accordance with applicable Company policies is
not a break in continuous employment. In the case of a leave of absence of three
months or longer, the Senior Vice President — Human Resources (or in the case of
a Corporate Officer, the Committee) shall determine whether the leave of absence
constitutes a break in continuous employment.



     (c)  The Senior Vice President — Human Resources (or in the case of a
Corporate Officer, the Committee) may determine, in his sole discretion, that
(1) a Bonus will be payable pro-rata for a Participant who either becomes
eligible to participate during the Performance Period or terminates his
employment with the Company during the Performance Period due to his death,
Retirement or Disability, and (2) a Bonus will be adjusted to reflect a
Participant’s increase or decrease in annualized salary during the Performance
Period in both cases, with respect to a Participant whose compensation is
subject to Code Section 162(m), only to the extent permissible under Code
Section 162(m).



4.7   Change in Control. Upon the effective date of any Change in Control of the
Company, all potential Bonuses payable hereunder attributable to a Performance
Period in which the Change in Control occurs will vest and be paid on a pro-rata
basis based on the target level of such potential Bonus. Such payment will be
made as soon as practicable following the Change in Control, without regard to
whether such payments would be deductible under Code Section 162(m). A “Change
in Control” will mean the occurrence of one or more of the following events:



     (a)  any person (other than the Company or a trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or a
corporation owned directly

4



--------------------------------------------------------------------------------



 



  or indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company) becomes the Beneficial
Owner, as that term is defined in Rule 13d-3 of the General Rules and
Regulations under the Securities Exchange Act of 1934, directly or indirectly,
of securities of the Company, representing more than twenty percent of the
combined voting power of the Company’s then outstanding securities;



     (b)  during any period of twenty-six consecutive months beginning on or
after January 1, 2005, individuals who at the beginning of the period
constituted the Board cease for any reason (other than death, disability or
voluntary retirement) to constitute a majority of the Board. For this purpose,
any new director whose election by the Board, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds of the
directors then still in office, and who either were directors at the beginning
of the period or whose election or nomination for election was so approved, will
be deemed to have been a director at the beginning of any twenty-six month
period under consideration; or



     (c)  the shareholders of the Company approve: (i) a plan of complete
liquidation or dissolution of the Company; or (ii) an agreement for the sale or
disposition of all or substantially all the Company’s assets; or (iii) a merger,
consolidation or reorganization of the Company with or involving any other
corporation, other than a merger, consolidation or reorganization that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least eighty
percent of the combined voting power of the voting securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation,
or reorganization.

ARTICLE 5

Administration



5.1   General Administration. This Plan shall be administered by the Committee,
subject to such requirements for review and approval by the Board as the Board
may establish. Subject to the terms and conditions of this Plan and
Section 162(m), the Committee is authorized and empowered in its sole discretion
to select or approve Participants and to award potential Bonuses in such amounts
and upon such terms and conditions as it shall determine.       Except to the
extent provided in the following sentence, the Committee may delegate to the
Senior Vice President — Human Resources (or his or her designee) any of the
Committee’s duties and authority under the Plan with respect to Bonuses that may
be payable to Participants who are not Corporate Officers, including but not
limited to such duties and authority as are set forth in Section 2.12 and
Articles 3 and 4. With respect to Bonuses that may be payable to Participants
who are Corporate Officers during the Performance Period, the Committee may
delegate any of the Committee’s duties and authority to the extent the Committee
determines that such delegation would not cause a Bonus intended to be
performance-based compensation under Section 162(m) to fail to qualify as such.
  5.2   Administrative Rules. The Committee shall have full power and authority
to adopt, amend and rescind administrative guidelines, rules and regulations
pertaining to this Plan and to interpret this Plan and rule on any questions
respecting any of its provisions, terms and conditions.

5



--------------------------------------------------------------------------------



 



5.3   Committee Members Not Eligible. No member of the Committee shall be
eligible to participate in this Plan.   5.4   Committee Members Not Liable. The
Committee and each of its members shall be entitled to rely upon certificates of
appropriate officers of the Company with respect to financial and statistical
data in order to determine if the objective performance goals for a Performance
Period have been met. Neither the Committee nor any member shall be liable for
any action or determination made in good faith with respect to this Plan or any
Bonus made hereunder.   5.5   Decisions Binding. All decisions, actions and
interpretations of the Committee concerning this Plan shall be final and binding
on Lear Corporation and its Subsidiaries and their respective boards of
directors, and on all Participants and other persons claiming rights under this
Plan.   5.6   Application of Section 162(m); Shareholder Approval. Bonuses
payable under this Plan are intended to satisfy the applicable requirements for
the performance-based compensation exception for any Participant’s whose
compensation is subject to Section 162(m). It is intended that the Plan be
administered, interpreted and construed so that Bonus payments remain tax
deductible to the Company. Any Bonus under this Plan shall be contingent upon
shareholder approval of the Plan in accordance with Section 162(m), the
regulations thereunder and other applicable U.S. Treasury regulations. Unless
and until applicable shareholder approval is obtained, no Bonus shall be paid
under this Plan.

ARTICLE 6

Amendments; Termination

This Plan may be amended or terminated by the Board or the Committee. All
amendments to this Plan, including an amendment to terminate this Plan, shall be
in writing. An amendment to this Plan shall not be effective without the prior
approval of the stockholders of Lear Corporation if such approval is necessary:
(i) to continue to qualify Bonuses as performance-based compensation under
Section 162(m) and applicable regulations; or (ii) to comply with Treasury or
SEC regulations, the rules of the New York Stock Exchange, Inc. or any other
applicable exchange or any other applicable law or regulations. Unless otherwise
expressly provided by the Board or the Committee, no amendment to this Plan
shall apply to potential Bonuses with respect to a Performance Period that began
before the effective date of such amendment.

ARTICLE 7

Other Provisions



7.1   Duration of the Plan. This Plan is effective as of January 1, 2005 (the
“Effective Date”). This Plan shall remain in effect until all Bonuses made under
this Plan have been paid or forfeited under the terms of this Plan, and all
Performance Periods related to Bonuses made under this Plan have expired. No
Bonuses may be paid under this Plan for any Performance Period that would end
after the first shareholder meeting that occurs in the fifth year following the
year in which shareholders previously approved the performance goals provided
herein, unless the Board (subject to any shareholder approval that may then be
required to continue to qualify this Plan as a performance-based plan under
Section 162(m)) extends this Plan.

6



--------------------------------------------------------------------------------



 



7.2   Bonuses Not Assignable. No Bonus or any right thereto shall be assignable
or transferable by a Participant except by will or by the laws of descent and
distribution. Any other attempted assignment or alienation shall be void and of
no force or effect.   7.3   Participant’s Rights. The right of any Participant
to receive any payments under a Bonus granted to such Participant and approved
by the Committee pursuant to the provisions of this Plan shall be an unsecured
claim against the general assets of the Company. This Plan shall not create, nor
be construed in any manner as having created, any right by a Participant to any
Bonus for a Performance Period because of a Participant’s participation in this
Plan for any prior Performance Period, or because the Committee has made a
written certification under Section 4.3 for the Performance Period. The
application of the Plan to one Participant shall not create, nor be construed in
any manner as having created, any right by another Participant to similar or
uniform treatment under the Plan.   7.4   Termination of Employment. The Company
retains the right to terminate the employment of any Participant or other
employee at any time for any reason or no reason, and a Bonus is not, and shall
not be construed in any manner to be, a waiver of such right.   7.5   Exclusion
from Benefits. Bonuses under this Plan shall not constitute compensation for the
purpose of determining participation or benefits under any other plan of the
Company unless specifically included as compensation in such plan.   7.6  
Successors. Any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of Lear Corporation’
business or assets, shall assume Lear Corporation’ liabilities under this Plan
and perform any duties and responsibilities in the same manner and to the same
extent that Lear Corporation would be required to perform if no such succession
had taken place.   7.7   Law Governing Construction. The construction and
administration of this Plan and all questions pertaining thereto shall be
governed by the laws of the State of Michigan, except to the extent that such
law is preempted by Federal law.   7.8   Headings Not a Part Hereto. Any
headings preceding the text of the several Articles, Sections, subsections, or
paragraphs hereof are inserted solely for convenience of reference and shall not
constitute a part of this Plan, nor shall they affect its meaning, construction
or effect.   7.9   Severability of Provisions. If any provision of this Plan is
determined to be void by any court of competent jurisdiction, this Plan shall
continue to operate and, for the purposes of the jurisdiction of the court only,
shall be deemed not to include the provision determined to be void.   7.10  
Offsets. To the extent permitted by law, the Company shall have the right to
offset from any Bonus payable hereunder any amount that the Participant owes to
the Company or any Subsidiary without the consent of the Participant (or his
Beneficiary, in the event of the Participant’s death).

7